Citation Nr: 1206509	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-50 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a neck disability, including
musculoligamentous neck strain, including as secondary to service-connected scar, left side of neck, due to shrapnel wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  His decorations include the Combat Infantryman's Badge and the Purple Heart Medal.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision that, in pertinent part, denied entitlement to service connection for chronic musculoligamentous neck strain.  The Veteran filed a notice of disagreement dated in May 2009, and the RO issued a statement of the case dated in November 2009.  The Veteran submitted a substantive appeal in December 2009.  

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Lincoln RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  A waiver of initial RO consideration for additional medical evidence was submitted at that time.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, chronic musculoligamentous neck strain has been shown to be attributable to his active military service. 


CONCLUSION OF LAW

Chronic musculoligamentous neck strain was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b); 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, 2 Vet. App. at 141.

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 488; Hickson, 12 Vet. App. at 247 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage, 10 Vet. App. at 488.

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a neck disability, to include chronic musculoligamentous strain.

The medical evidence in this case indicates that the Veteran sustained shell fragment injuries to his left neck during combat while on active duty in the Republic of Vietnam.  The Veteran had surgery on the neck to remove metallic fragments and repair an injured external jugular.  

The Veteran testified before the Board that he has neck pain and has been seen by a chiropractor for over 20 years in connection with his neck disability. 

The Veteran submitted a report of his treating chiropractor dated in January 2009.  This private examiner stated that he had been the Veteran's treating chiropractor for at least 20 years and indicated that he had seen the changes that his neck was going through.  The report detailed the physical findings with respect to the neck, and indicated that the Veteran had advanced degenerative disc desiccation on multiple levels.  There were also calcific densities around the bifurcation of the left carotid.  The examiner stated that it was very likely that these were the result of the Veteran's injury and damaging scar tissue and calcification of those tissues due to the injury that he sustained in Vietnam.  The examiner also noted that the Veteran had decreased range of motion and that he tested positive for irritation in the cord rootlets in the mid cervical area, indicative of chronic irritation caused by the advanced degeneration and possible and likely stenosing of the cervical spine.  He concluded by stating that, after 22 years of practice and service as an examiner for the Nebraska Department of Health, the Veteran had a permanent impairment of the cervical spine.  The examiner stated that the Veteran had advanced degenerative changes, osteophitic changes, osteoblasitic changes, decreased range of motion, and chronic symptomotology that has gotten worse over the past 20 years.  He stated that there was only one thing that could be responsible for this and that was the injury sustained in Vietnam.  The examiner stated that the Veteran held a sedentary job and was not a laborer.  Therefore, the physical demands of his neck were not such that would let his neck degenerate to this level.  The examiner also stated that the proprioceptive receptors and mechanical receptors had had scar tissue giving rise to the Veteran's acquired scoliosis, abnormal wear, and degenerative changes on the neck.  He further stated that over 80 percent of proprioceptive receptors and mechanical receptive endings for posture are located in the cervical spine, and due to the scar tissue, shrapnel, and advances degenerative changes, the nerves were unable to associate a normal posture.  

In March 2009, the Veteran was provided a VA examination in connection with the claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted.  The Veteran denied any weakness of left or right upper extremities or radicular pain from the neck.  X-rays indicated minimal C4-5 and mild C5-6 degenerative disc disease.  The Veteran was noted to have tenderness on palpation in the area of C8 without trigger point, but no muscle spasm.  Pain elicited on range of motion testing seemed to be occipital.  After examination, the Veteran was diagnosed with chronic musculoligamentous neck strain.  The examiner noted that the Veteran was service-connected for soft tissue shell fragment wound to the left neck with well-healed scars.  The Veteran was noted to have developed recurrent muscle pains in the neck for which he was regularly treated for the past 20 years.  The examiner stated that current findings suggested muscle neck pain consistent with chronic musculoligamentous strain, especially involving the trapezius and rhomboid muscles.  Radiology evaluation indicated mild arthritic changes at C5-6 without clinical correlation of pain.  Due to these findings, the examiner stated that the diagnosed musculoligamentous strain was less likely as not caused by or a result of service-connected left neck soft tissue shell fragment wound, or aggravated by the service-connected scar left side of neck secondary to shrapnel wound.  

The Veteran's other outpatient records were reviewed, but did not contain medical information relevant to this matter.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. at 467.

In this regard, the March 2009 VA examiner found that the Veteran's diagnosed neck disability was not caused or aggravated by the Veteran's service-connected shell fragment wound and scar.  However, the private examiner provided a positive medical opinion relating the Veteran's neck disability to the service injury.  The Board notes that the Veteran's private chiropractor had treated the Veteran for 20 years and provided a detailed and rational basis for the opinion whereas the VA examiner essentially did not provide a detailed rationale for the opinion.  In this case, the Board finds that the January 2009 opinion of the private examiner, who had treated the Veteran for over 20 years and provided a detailed rational for his opinion, to be most persuasive in this case.  

At the least, the January 2009 opinion, along with Veteran's seemingly credible testimony and the circumstances of the in-service combat injury, raise a reasonable doubt as to the origin of the Veteran's current neck disability.  When resolving reasonable doubt in the Veteran's favor, the Board finds that his chronic musculoligamentous neck strain has been shown to be attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that service connection is warranted for chronic musculoligamentous neck strain.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for chronic musculoligamentous neck strain is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


